Title: To James Madison from James Monroe, 26 February 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
Londn. Feby. 26. 1804.
I have recd. several letters of late from some of our friends, who complain of the arrangment or rather provision made in the treaties with France for American creditors, to whom they intimate an attention was paid wh. may embarrass our treasury. It is presumeable that we might have plac’d them on any reasonably satisfactory ground that we wod. have proposed; but as the payment of no part of their claims was to take place till the treaties were ratified & the territory surrenderd, I thought, it wod. be better to agree that they might be paid as their claims were liquidated, to an amt. not exceeding 20. millions the sum France was willing to appropriate to that object & wh. we thought wod. be adequate. It was to be presumed that it wod. be satisfactory to the French govt., to know that they were paid, & highly so to the parties and their connections in the UStates. With regard to the price given for the territory, I have no reason to think that an agreement to pay the 2. millions of dolrs. in cash wod. have lessend it. My impression was otherwise, tho’ had I been the sole agent I might have pressed that point more frequently. Had I had any reason to suppose that the sum might have been lessened I shod. still have done so. We had not much time; the object was all important, and I hoped as the debt to France was to be funded, that the payment to our citizens cod. be made without embarrassing the treasury. Having occasion to write John Randolph the other day abt. his nephew, I expressed sentiments to this effect to him; & in reply to others I propose writing a few letters wh. will be committed to a gentn. for N. York who will go thence to the federal city, in the same spirit. It were to be regretted if improper ideas shod. be entertained on these points or any of them. I shall enclose those letters to you open with power to deliver or retain them as you find proper. Of the letter to Mr. Randolph I have no copy: I wrote in some hurry tho’ I beleive with sufficient caution. I have written to no other person, & perhaps you had better see that to him, wh. he will shew you. The letters will be sent in the course of a week. I am dear Sir sincerely yr. friend & servt
Jas. Monroe.
 

   
   RC (DLC: Rives Collection, Madison Papers); Tr (DLC: Monroe Papers).


